SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

786
CA 14-01885
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


DEBORA KALBFLIESH AND KENNETH KALBFLIESH, JR.,
PLAINTIFFS-RESPONDENTS,

                     V                             MEMORANDUM AND ORDER

ANDREA MCCANN, JOHN MCCANN,
DEFENDANTS-RESPONDENTS,
JOSEPH A. MOSES AND SMART RIDE LTD.,
DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


LIPPMAN O’CONNOR, BUFFALO (GERARD E. O’CONNOR OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CAMPBELL & SHELTON, LLP, EDEN, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO
(EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

HAGELIN KENT, LLC, BUFFALO (BENJAMIN R. WOLF OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County (Mark
A. Montour, J.), entered September 29, 2014 in a personal injury
action. The order denied the motion of defendants Joseph A. Moses and
Smart Ride Ltd. seeking to settle the record on appeal to exclude a
certain letter.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Kalbfliesh v McCann ([appeal No. 1] ___
AD3d ___ [June 19, 2015]).




Entered:   June 19, 2015                         Frances E. Cafarell
                                                 Clerk of the Court